ACCEPTED
                                                                                           14-15-00339-CR
                                                                           FOURTEENTH COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      8/28/2015 5:19:48 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                       IN THE COURT OF APPEALS FOR THE
                    FOURTEENTH DISTRICT COURT OF APPEALS
                               HOUSTON, TEXAS                FILED IN
                              NO. 14-15-00339-CR       14th COURT OF APPEALS
                                                          HOUSTON, TEXAS
PETE RODRIGUEZ                                                    8/28/2015 5:19:48 PM
APPELLANT                               On Appeal from Cause Number   1978340
                                                             CHRISTOPHER A. PRINE
                                        From the County Criminal Court #9
                                                                    Clerk
                                        Harris County, Texas
V.

THE STATE OF TEXAS
APPELLEE

              APPELLANT’S MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THE FOURTEENTH COURT OF
APPEALS:

COMES NOW, Pete Rodriguez, and files this Motion to Extend Time to File Brief, and
in support thereof, would respectfully show the Court the following:
                                           I.
The current deadline for filing Appellant’s Brief is August 17, 2015. There have been
two previous motions for extension of time to file Appellant’s Brief.
                                           II.
Counsel requests this extension because she been out of the office for an extended time
on family business and for health reasons and is struggling to catch up with a large
workload. Additionally, counsel has been engaged in work in the Harris County Public
Defender’s Office on many cases, including the following:
      Lenin Lopez, 01-13-01079-CR, reversed and set for rehearing in cause #1403196
      Felix Irizarry, 14-14-00827-CR
      Darryle Robertson, 14-15-00132-CR
      Domingo Medina, 01-15-00575-CR
    Ajah Foster, PD-0963-15
    Frelin Orellana, 14-14-00701-CR
    Kori Henegar, 14-15-00529-CR
    Jesus Escobar, PD-0642-15
    Stephen Hopper, 14-15-00371-CR
    Craig Beal, 01-12-00896-CR
    Forest Penton, 14-14-00406-CR
    Counsel has been researching and writing for several trial cases assigned to the
      Public Defender’s Office Trial Division.
                                          III.
Appellant’s attorney requests this extension which is necessary so that the brief can be
thoroughly written and timely filed. This motion is not made for the purpose of delay.


                                       PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable
Court grants this extension to September 28, 2015.

                                                 Respectfully Submitted,
                                                 ALEXANDER BUNIN
                                                 Chief Public Defender
                                                 Harris County, Texas

                                                 /s/ Sarah V. Wood
                                                 SARAH V. WOOD
                                                 Assistant Public Defender
                                                 Texas Bar Number 24048898
                                                 1201 Franklin, 13th Floor
                                                 Houston, Texas 77002
                                                 Phone: (713) 368-0016
                                                 Fax: (713) 368-9278
                                                 Sarah.Wood@pdo.hctx.net
                          CERTIFICATE OF SERVICE

By my signature below, I hereby certify that a true and correct copy of the above and
foregoing has been served upon the Harris County District Attorney's Office – Alan
Curry, via the electronic filing service.


                                       /s/ Sarah V. Wood
                                       Sarah V. Wood